                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

ROBERT LEE JOHNSON, JR,
ADC #100626                                                                     PLAINTIFF

V.                          CASE NO. 5:18-cv-212-JM-BD

WENDY KELLEY, et al.                                                      DEFENDANTS

                                         ORDER

       The Court has received a Partial Recommended Disposition (Recommendation)

filed by Magistrate Judge Beth Deere. The parties have not filed objections. After careful

review of the Recommendation, the Court concludes that the Recommendation should be,

and hereby is, approved and adopted as this Court’s findings in all respects.

       Mr. Johnson’s unsupported motions for summary judgment on the merits (#70,

#80) are DENIED.

       IT IS SO ORDERED, this 3rd day of September, 2019.


                                           _______________________________
                                           UNITED STATES DISTRICT JUDGE
